Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/04/22.
Claim 21 is pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
aThe following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timm et al. (7,510,107) in view of Tierney et al. (7,524,320).
	Regarding claim 21, Timm discloses a surgical stapling instrument for use with a robotic surgical system (par. 132 and 147) including a robotic arm and a motor-driven drive system (par. 161 and 171), the surgical stapling instrument comprising: a housing (5) attachable to the robotic arm; an elongate shaft (24; fig. 1) extending from the housing; an articulation joint (C; Figs. 1, 3, 30-32, 41-44, 52-54, 82, 84-85) comprising a first articulation axis and a second articulation axis that is different than the first articulation axis (Fig. 9); an end effector (100) rotatable relative to the elongate shaft about the articulation joint, the end effector comprising: a first jaw (120); a second jaw (110) rotatable relative to the first jaw; a staple cartridge (231; fig. 2) comprising staples removably stored therein; a drive system (Figs. 13-16A) operably engaged with the motor-driven drive system (par. 161, 171) when the surgical stapling instrument is attached to the robotic arm, comprising: a rotatable input (Figs. 17-18, 21); a drive cable (Figs. 15-16); a translatable push bar (1390; Figs. 15A); a translatable firing member (150) translatable distally to perform a staple firing stroke to eject the staples from the staple cartridge, wherein the translatable firing member comprises a first lateral cam (159; Fig. 8) configured to engage the first jaw and a second lateral cam (152) configured to engage the second jaw during the staple firing stroke (Fig. 9); an articulation drive system, comprising: a first articulation cable drivable by a first rotatable articulation input to articulate the end effector about the first articulation axis; and a second articulation cable drivable by the second rotatable articulation input to articulate the end effector about the second articulation axis (figs. 30-33, 41-44; par. 182, 190, 201), but does not specifically disclose wherein the first rotatable articulation input operably engaged with the motor-driven drive system when the surgical stapling instrument is attached to the robotic arm; and wherein the second rotatable articulation input operably engaged with the motor- driven drive system when the surgical stapling instrument is attached to the robotic arm. 
	Tierney teaches the concept of an actuator interface for a robotic surgical tool comprising an end effector (such as a stapler applier 112), and first and second rotatable articulation inputs (A1, A2; fig. 4B) operably engaged with motor-driven drive system (via 118) when the surgical stapling instrument is attached to the robotic arm; and wherein the second rotatable articulation input operably engaged with the motor- driven drive system when the surgical stapling instrument is attached to the robotic arm via interface (110) for the purposes facilitating the manipulation of the end effector during a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Timm’s instrument with these features as taught by Tierney in order to facilitate manipulation of the instrument during a surgical procedure.
Conclusion
. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731